Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-20 of U.S. Application 16/580,390 filed on September 24, 2019 are presented for examination.

Claim Rejections - 35 USC § 102


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 19 is rejected under 35 U.S.C. 102(a1) as being unpatentable over Savich et al (US Pat No. 9588161).

    PNG
    media_image1.png
    414
    674
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    493
    676
    media_image2.png
    Greyscale

Prior Art:Savich
Regarding claim 19, Savich discloses a method in a voltage sensor (using structure of 20), the method comprising: applying a first voltage (a charge) to a first conductor (23) that is formed in a shape that cooperates with a second conductor (23 bottom) to shield a third conductor (24) from conductive material (ions) external to the first and second conductors (abstract discloses shielding the conductor 24 from ions); applying a second voltage  (from connection to top of conductor 23) to the second conductor that is formed in a shape that cooperates with the first conductor to shield the third conductor from conductive material external to the first and second conductors (as shown in fig 2 and 14); and sensing a third voltage (using 44) at the third conductor with respect to the second conductor, wherein the third conductor is shielded from capacitive coupling from conductive material external to the first and second conductors and deposited on the insulator surface (col 9 lines 40 – col 10 line 20 discloses having a circuit condition connected to the 3rd conductor including voltage detection. Therefore, used to measure a third voltage or impedance of the conductor).
Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
Regarding claim 20, the prior art of record taken alone or in combination fail to teach or suggest a method in a voltage sensor, the method comprising: wherein: the first conductor is shaped to form a boundary that separates a first interior space and a first exterior space; the second conductor is shaped to form a boundary that encircles a second interior space and separates the second interior space from a second exterior space; the third conductor is disposed in the second interior space and has a line of sight to the first conductor through an opening in the second conductor; and an external insulator is formed around the first conductor and the second conductor in the first exterior space and the second exterior space, wherein the first conductor and the second conductor cooperate to eliminate a line of sight from the third conductor to the conductive material external to the first and second conductors on the external insulator; wherein a first capacitance is formed between the first conductor and the third conductor, a second capacitance is formed between the second conductor and the third conductor, and the conductive material that collects on the external insulator has negligible effect on the first capacitance and the second capacitance in combination with the other limitations of the claim. 



Reasons for Allowance

Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art of record taken alone or in combination fail to teach or suggest a capacitive network for use in a voltage sensor, the capacitive network comprising: an external insulator formed around the first conductor and the second conductor in the first exterior space and the second exterior space; wherein a first capacitance is formed between the first conductor and the third conductor and a second capacitance is formed between the second conductor and the third conductor whereby conductive material that may collect on the external insulator may have 

Claims 2-10 are also allowed as they depend on allowed claim 1. 

Regarding claim 11, the prior art of record taken alone or in combination fail to teach or suggest a voltage sensor comprising n amplifier configured to receive a sensing voltage level from a capacitive divider and output an amplified output to an analog to digital converter; and a capacitive network configured to provide the capacitive divider, the capacitive network comprising: an external insulator formed around the first conductor and the second conductor in the first exterior space and the second exterior space; wherein a first capacitance is formed between the first conductor and the third conductor, a second capacitance is formed between the second conductor and the third conductor, and the capacitive divider includes the first capacitance and the second capacitance in combination with the other limitations of the claim. 

Claims 12-18 are also allowed as they depend on allowed claim 11. 





Prior Art


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Wentzel et al (US Pat No. 9742180): discloses a conductor inside of a power terminal.
Shang et al (USPGpub 20170032912): discloses high voltage conductor with multiple capacitance structure. 

Conclusion


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E HAWKINS whose telephone number is (571)272-2647. The examiner can normally be reached Monday-Friday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC E HAWKINS/Primary Examiner, Art Unit 2868